Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 1 of 7 PageID 12




                                                   EXHIBIT A
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 2 of 7 PageID 13
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 3 of 7 PageID 14
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 4 of 7 PageID 15
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 5 of 7 PageID 16
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 6 of 7 PageID 17
Case 8:20-cv-02004-VMC-SPF Document 1-1 Filed 08/27/20 Page 7 of 7 PageID 18
